DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by JP 2017053723 to Okamoto.
Regarding Claim 1, Okamoto discloses a sensor (Fig. 1, sensor 110; ¶¶ [0009]-[0023]), comprising: a structure body including a supporter and a film portion, the film portion being supported by the supporter and including an end portion, the end portion being aligned with a first direction and supported by the supporter (Fig. 1, holding portion 70s holding outer edge 70r of film portion 70d; ¶¶ [0009]-[0023]); an element portion including a first element provided at the film portion, the first element including a first magnetic layer, a first opposing magnetic layer provided between the first magnetic layer and the film portion, and a first nonmagnetic layer provided between the first magnetic layer and the first opposing magnetic layer, a second direction from the first opposing magnetic layer toward the first magnetic layer crossing the first direction (Fig. 1, detection element 50 with first magnetic layer 10, second magnetic layer 20, and intermediate layer 30/203; ¶¶ [0009]-[0023], [0106]-[0107]); and a power line electrically insulated from the element portion, the power line including a portion aligned with the first direction, a direction from the aligned portion of the power line toward the first element being aligned with the second direction (Fig. 1, wiring 65 insulated from detection element 50 by film 70d and electrodes 58a/b; ¶¶ [0032]-[0038]).
Regarding Claim 2, Okamoto discloses at least a portion of the film portion is provided between the power line and the first element (Fig. 1, wiring 65 insulated from detection element 50 by film 70d and electrodes 58a/b; ¶¶ [0032]-[0038]).
Claim 3, Okamoto discloses the first element is provided between the film portion and the power line (Fig. 1, detection element 50 between wiring 65 insulated and film 70d; ¶¶ [0032]-[0038]).
Regarding Claim 16, Okamoto discloses the first element further includes a third magnetic layer, the first magnetic layer is provided between the third magnetic layer and the first opposing magnetic layer (Fig. 12, detection element 50D with lower second magnetization fixing layer 222, the lower magnetic coupling layer 223, and the lower first magnetization fixing layer. 224, lower intermediate layer 225, magnetizing free layer 226, upper intermediate layer 227, upper first magnetization fixing layer 228, upper magnetic coupling layer 229, upper second magnetization fixing layer 230, and upper pinning layer 231; ¶¶ [0022], [0132]), the third magnetic layer includes at least one of a first material or a second material, the first material including at least one selected from the group consisting of Ir-Mn, Pt-Mn, Pd-Pt-Mn, and Ru-Rh-Mn, the second material including at least one of CoPt (a ratio of Co being not less than 50 at.% and not more than 85 at.%), (CoxsPtioo-xI)loo.yiCry, (x1 being not less than 50 at.% and not more than 85 at.%, and y1 being not less than 0 at.% and not more than 40 at.%), or FePt (a ratio of Pt being not less than 40 at.% and not more than 60 at.%) (Fig. 12, detection element 50D; ¶¶ [0082], [0091]-[0109]), 
Regarding Claim 17, Okamoto discloses the first element further includes a fourth magnetic layer, and the fourth magnetic layer is provided between the third magnetic layer and the first magnetic layer (Fig. 12, detection element 50D with lower second magnetization fixing layer 222, the lower magnetic coupling layer 223, and the lower first magnetization fixing layer. 224, lower intermediate layer 225, magnetizing free layer 226, upper intermediate layer 227, upper first magnetization fixing layer 228, upper magnetic coupling layer 229, upper second magnetization fixing layer 230, and upper pinning layer 231; ¶¶ [0022], [0132]).

Claim 18, Okamoto discloses a magnetization of the first magnetic layer is tilted with respect to the first direction (Fig. 1, detection element 50 with first magnetic layer 10 having change of direction of magnetization; ¶¶ [0009]-[0023]);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 1, in view of US 20150177284 to Fukuzawa.
Regarding Claim 4, Okamoto discloses a circuit portion electrically connected to the power line, the circuit portion supplying a current to the power line (Figs. 1-2, circuit 68 providing second current I2 to wiring 65; ¶¶ [0048]-[0054]). However, Okamoto does not explicitly disclose the current having an alternating current component having a first frequency. Fukuzawa discloses the current having an alternating current component having a first frequency (Figs. 19-24, power line 70 receiving DC or AC current of 50-60Hz; ¶¶ [0299]-[0303]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okamoto by providing the current having an alternating current 
Regarding Claim 5, Okamoto discloses the circuit portion also is electrically connected to the element portion (Figs. 1-2, circuit 68 electrically connected to first and second magnetic layers 10/20; ¶¶ [0048]-[0054]), and the circuit portion is configured to output a third signal based on a first signal and a second signal, the second signal being obtained from the element portion (Figs. 1-2, circuit 68 monitoring signals from wiring 65 and detection element 50; ¶¶ [0048]-[0054]), and Fukuzawa discloses the first signal relating to the first frequency (Figs. 19-24, power line 70 receiving DC and/or AC current of 50-60Hz; ¶¶ [0299]-[0303]).  
Regarding Claim 6, Fukuzawa discloses the first frequency is higher than a frequency of a deformation of the film portion (Figs. 19-24, power line 70 receiving DC and/or AC current of 50-60Hz; ¶¶ [0299]-[0303]; Note for blood pressure the frequency range is typically 1-2 Hz).  
Regarding Claim 8, Fukuzawa discloses the current also has a direct current component (Figs. 19-24, power line 70 receiving DC and/or AC current of 50-60Hz; ¶¶ [0299]-[0303]).  
Regarding Claim 9, Okamoto discloses the element portion further includes a second element provided at the film portion (Fig. 1, detection elements 50a/b on film 70d; ¶¶ [0032]-[0038]), the second element includes a second magnetic layer, a second opposing magnetic layer provided between the second magnetic layer and the film portion, and a second nonmagnetic layer provided between the second magnetic layer and the second opposing magnetic layer, a direction from the second opposing magnetic layer toward the second magnetic layer is aligned with the second direction, a direction from the first element toward the second element is aligned with the first direction (Fig. 1, detection element 50a and 50B with first magnetic layer 10, second magnetic layer 20, and intermediate layer 30/203; ¶¶ [0009]-[0023], [0106]-[0107]), a direction from the aligned portion of the power line toward the second element is aligned with the second direction (Fig. 1, wiring 65 aligned with detection elements 50a/b; ¶¶ [0032]-[0038]), and the second signal is obtained from the first element and the 
Regarding Claim 10, Okamoto discloses the second element is connected in series to the first element (Figs. 1-2, circuit 68 electrically connected to each of first and second elements 50a/b via electrodes 58a/b; ¶¶ [0048]-[0054]).
Regarding Claims 16-17, note that Fukuzawa further defines the stacked sensor third and fourth layers of Okamoto as being magnetic layers. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Fukuzawa as applied to claim 5, and further in view of US 20150082888 to Otsu.
Regarding Claim 7, Okamoto in view of Fukuzawa discloses the sensor according to claim 5, and Okamoto further discloses the second signal is a signal modulated by a deformation of the film portion (Figs. 1-2, circuit 68 monitoring signals from wiring 65 and detection elements 50; ¶¶ [0048]-[0054]; Note, in the microphone application, the pressure signals very with frequency). However, Okamoto in view of Fukuzawa does not disclose the circuit portion outputs the third signal by demodulating the second signal. Otsu discloses the circuit portion outputs the third signal by demodulating the second signal (Figs. 11 and 16, electronic circuit unit 618 with filter 612 processing signal from acoustic sensor 305; ¶¶ [0163]-[0167]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okamoto in view of Fukuzawa by providing the circuit portion outputs the third signal by demodulating the second signal as in Otsu in order to provide for a well-known alternative type of signal processing to improve accuracy.

Allowable Subject Matter
Claims 11-15 and 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852